                                                                Case 2:19-cv-01091-APG-NJK Document 71 Filed 05/20/21 Page 1 of 4



                                                            1   ALVERSON TAYLOR & SANDERS
                                                                KURT R. BONDS, ESQ.
                                                            2   Nevada Bar No. 6228
                                                            3   DAVID M. SEXTON, ESQ.
                                                                Nevada Bar No. 14951
                                                            4   6605 Grand Montecito Parkway, Suite 200
                                                                Las Vegas, Nevada 89149
                                                            5   (702) 384-7000
                                                                efile@alversontaylor.com
                                                            6   Attorneys for Plaintiffs
                                                            7
                                                                                                   UNITED STATES DISTRICT COURT
                                                            8
                                                                                                     FOR THE DISTRICT OF NEVADA
                                                            9
                                                           10       EMILY SEARS, NAJOME COLON a/k/a GIA
                                                                                                                                 Case No. 2:19-cv-01091-APG-NJK
                                                                    MACOOL, RACHEL BERNSTEIN a/k/a
                                                           11
                                                                    RACHEL KOREN, LUCY PINDER, and
                                                           12       MARIANA DAVALOS
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                                            Plaintiffs,                          STIPULATION AND ORDER TO
                                                                                                                                 ALLOW PLAINTIFF
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                                      vs.                                        REPRESENTATIVE TO REPRESENT
                                       (702) 384-7000




                                                                                                                                 ALL PLAINTIFFS AT SETTLEMENT
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                    RUSSELL ROAD FOOD AND BEVERAGE,                              CONFERENCE
                                                           16
                                                                    LLC d/b/a CRAZY HORSE III
                                                           17       GENTLEMEN’S CLUB; and SN
                                                                    INVESTMENT PROPERTIES, LLC d/b/a
                                                           18
                                                                    CRAZY HORSE III GENTLEMEN’S CLUB
                                                           19
                                                                                            Defendants.
                                                           20

                                                           21
                                                                           COMES NOW Plaintiffs, EMILY SEARS, NAJOME COLON aka GIA MACOOL,
                                                           22
                                                                RACHEL BERNSTEIN a/k/a RACHEL KOREN, LUCY PINDER 1 and MARIANA
                                                           23
                                                                DAVALOS, (“Plaintiffs”) by and through their counsel of record, KURT R. BONDS, ESQ. and
                                                           24
                                                                DAVID M. SEXTON, ESQ. of ALVERSON TAYLOR & SANDERS and Defendants,
                                                           25

                                                           26   RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III GENTLEMEN’S

                                                           27   CLUB (“Russell Road”) and SN INVESTMENT PROPERTIES LLC (“SN Investment”)
                                                           28
                                                                1
                                                                    Lucy Pinder was previously dismissed from this matter. [Dkt. 46].
                                                                                                                           1                        KRB/26281
                                                                Case 2:19-cv-01091-APG-NJK Document 71 Filed 05/20/21 Page 2 of 4



                                                            1   (collectively with Russell Road, “Defendants”) by and through its counsel of record, JEFFERY
                                                            2   A. BENDAVID, ESQ. and STEPHANIE J. SMITH, ESQ. of BENDAVID LAW, and
                                                            3
                                                                respectfully submit the following stipulation requesting that the Court allow one Plaintiff with
                                                            4
                                                                settlement authority to represent all named Plaintiffs in this matter at the Settlement Conference
                                                            5
                                                                currently scheduled for May 28, 2021 at 9:00 AM.
                                                            6

                                                            7                                                     I.

                                                            8                                           INTRODUCTION

                                                            9          This case is a dispute that revolves around the alleged misappropriation of Plaintiffs’
                                                           10
                                                                images by Defendants, which Defendants fully dispute. The Parties have performed significant
                                                           11
                                                                discovery in this matter and submitted a stipulated request for a Settlement Conference to this
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                Court on March 30, 2021. See ECF No. 65. The Court granted that stipulation and scheduled this
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                matter for a Settlement Conference on May 28, 2021 at 9:00 AM. See ECF Nos. 67, 68 & 69.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                The Parties have discussed and agree that allowing the Plaintiffs to nominate one Plaintiff to
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   represent all Plaintiffs at the Settlement Conference will allow the Settlement Conference to
                                                           17   proceed in a timely and efficient manner. Pursuant to the agreement of the Parties regarding
                                                           18
                                                                allowing one Plaintiff to represent all Plaintiffs at the Settlement Conference, the Parties submit
                                                           19
                                                                this stipulation to the Court to request the Court’s approval of this agreement and to allow one
                                                           20
                                                                Plaintiff to appear at the Settlement Conference to represent all Plaintiffs.
                                                           21
                                                                                                                 II.
                                                           22

                                                           23                      PARTICIPATION IN SETTLEMENT CONFERENCE

                                                           24          The Court granted the Parties’ stipulation regarding a Settlement Conference on April 1,
                                                           25   2021. See ECF No. 67. In the Court’s Order Setting Settlement Conference, the Court ordered
                                                           26
                                                                that all individual parties must participate in the settlement conference. See ECF No. 69.
                                                           27
                                                                Following the entry of this Order, counsel for all Parties conferred and it was agreed between all
                                                           28

                                                                                                                  2                             KRB/26281
                                                                Case 2:19-cv-01091-APG-NJK Document 71 Filed 05/20/21 Page 3 of 4



                                                            1   Parties and their respective counsel that, if the Court would permit it, Plaintiffs would be
                                                            2   represented by a single Plaintiff at the Settlement Conference, as long as this Plaintiff was
                                                            3
                                                                authorized to represent the interests of all Plaintiffs and had authority to settle the matter for all
                                                            4
                                                                Plaintiffs.
                                                            5
                                                                        There are four Plaintiffs remaining in this matter, and they live in multiple different time
                                                            6

                                                            7   zones in the United States and other countries, including Colombia. This makes it difficult for all

                                                            8   Plaintiffs to participate in a Settlement Conference at the same time. Along with the challenge of

                                                            9   multiple times zones, just trying to coordinate the schedules of four Plaintiffs, two Defendants,
                                                           10
                                                                and their respective counsel (as well as a translator for Plaintiff Mariana Davalos) could
                                                           11
                                                                potentially prove a significant obstacle. In order to avoid these issues and move forward with this
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                case and the Settlement Conference in a timely and efficient manner, the Parties have discussed
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                options and agree that allowing one Plaintiff to participate as a representative of the other
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                Plaintiffs, and with full authority to speak for them and settle on their behalf, is the best solution.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   The claims alleged by each Plaintiff are very similar (i.e., that their images were misused without
                                                           17   permission, authority, or compensation in violation of state and Federal law, which Defendants
                                                           18
                                                                dispute) which reduces any problems that might otherwise arise from allowing one Plaintiff to
                                                           19
                                                                represent all four Plaintiffs. The Parties and their counsel have discussed this stipulation and
                                                           20
                                                                agree that it is in the best interest of all Parties for the Court to allow this request. The Parties and
                                                           21
                                                                their counsel further affirm that this stipulated request is made in good faith and not for any
                                                           22

                                                           23   unfair or improper purpose.

                                                           24                                                     III.
                                                           25                                              CONCLUSION
                                                           26
                                                                        Based on the foregoing, the Parties hereby stipulate and agree to allow one Plaintiff to be
                                                           27
                                                                appointed as a representative of all Plaintiffs and appear at the Settlement Conference in this
                                                           28

                                                                                                                   3                              KRB/26281
                                                                Case 2:19-cv-01091-APG-NJK Document 71 Filed 05/20/21 Page 4 of 4



                                                            1   matter on behalf of all Plaintiffs. The Plaintiff representative will have full authority to speak for
                                                            2   all Plaintiffs and agree to a settlement on behalf of all Plaintiffs. The Parties make this request
                                                            3
                                                                pursuant to the Order of the Court stating that all Parties must appear at the Settlement
                                                            4
                                                                Conference unless otherwise ordered by the Court. The Parties respectfully request that this
                                                            5
                                                                Court grant the foregoing stipulation.
                                                            6

                                                            7           IT IS SO STIPULATED.

                                                            8
                                                                  Dated: May 20,2021                                       Dated: May 20, 2021
                                                            9
                                                                  ALVERSON TAYLOR & SANDERS                                BENDAVID LAW
                                                           10
                                                                  By: /s/ David M. Sexton, Esq._________                   By: /s/ Stephanie J. Smith__________
                                                           11     DAVID M. SEXTON, ESQ.                                    STEPHANIE J. SMITH, ESQ.
                                                                  Nevada Bar No. 14951                                     Nevada Bar No. 11280
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                  6605 Grand Montecito Parkway, Suite 200                  7301 Peak Dr., Suite 150
                                                           13     Las Vegas, Nevada 89149                                  Las Vegas, Nevada 89128
                            6605 GRAND MONTECITO PARKWAY




                                                                  Attorneys for Plaintiffs                                 Attorneys for Defendants
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                                                                  ORDER
                                                           16
                                                                           Upon stipulation
                                                                IT IS ORDERED          that theof parties'
                                                                                                  counsel,stipulation
                                                                                                             and for good    cause as outlined
                                                                                                                         is GRANTED       in partabove,  the Courtingrants
                                                                                                                                                   and DENIED               the
                                                                                                                                                                      part as
                                                           17
                                                                follows: only 1 plaintiff need appear at the upcoming settlement conference; the
                                                           18    foregoing Stipulation
                                                                attendance                 and ordersplaintiffs
                                                                                of the remaining        that oneisPlaintiff
                                                                                                                    excused with
                                                                                                                               onfull
                                                                                                                                   theauthority
                                                                                                                                       basis oftogood
                                                                                                                                                    speakcause,
                                                                                                                                                           for andbut
                                                                                                                                                                   enter into
                                                                                                                                                                      only  ona
                                                                condition that plaintiffs' counsel--not plaintiff--obtain full settlement authority for the
                                                           19    settlement agreement
                                                                nonappearing                for all
                                                                                    plaintiffs.      Plaintiffs
                                                                                                 IT IS FURTHER   be permitted
                                                                                                                      ORDERED   to attend  the Settlement
                                                                                                                                     that plaintiffs' counselConference
                                                                                                                                                                must file aas a
                                                           20   notice with the Court by May 27, 2021, informing the Court whether counsel was able to
                                                                 Plaintifffull
                                                                obtain      representative   in place ofon
                                                                               settlement authority       allbehalf
                                                                                                              four Plaintiffs being required plaintiffs.
                                                                                                                     of the nonappearing      to appear individually.
                                                           21
                                                                        IT IS SO ORDERED.
                                                           22
                                                                                 May 25, 2021
                                                                        DATED: _________________________
                                                           23

                                                           24

                                                           25                                                              ____________________________________
                                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                           26

                                                           27

                                                           28

                                                                                                                      4                                KRB/26281
